DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of the foreign application No. EP 162054068, filed on 12/20/2016 has been received.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of the foreign application No. SE 15508930, filed on 06/26/2015 has been filed in parent Application No. US 15/538,943, filed on 06/22/2017.  However, this application does not provide support for the elected species/invention of Figs. 22-25 as set forth above and is therefore not entitled to the priority date of 06/26/2015.
The elected species/invention of Figs. 22-25 are entitled to the priority date of 12/20/2016 from foreign application No. EP 162054068.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NORDIN (US 3,885,312), in view of WALKER (US 2013/0203012 A1).
Regarding Claim 1, Nordin discloses a dental suction arrangement for the removal of saliva and other fluids (Figs. 1, abstract) comprising:
a suction line (1, 2, 3) and whereby the suction line comprises a suction part (3); wherein the suction part is equipped with hole members (9); wherein the suction line has a prefabricated form and size (Col 1 lines 1-34) comprising three U-shaped section (see annotated Nordin Figure below)., wherein the suction line extends a distance for secure placement (Col 1 lines 17-57), wherein said hole members are distributed along a longitudinal extent of said suction part and along a periphery of said suction part (9).
Nordin fails to teach the absorption body.
However, Walker teaches a dental suction arrangement for the removal of saliva and other fluids (Figs. 1-6, Abstract) comprising: a suction line (Figs. 2A and 3, (26, 24 and 34, 36, 37) with an absorption body ((28, 48, 56a-56c), [0020] and [0022]) to be placed for the removal of saliva and other fluids ([0020] and [0022]), whereby the suction line comprises a suction part (Fig. 2B, 3, 4A-4C, and 5A-5C (29, 39, 49, 49a, 59a-c), [0023] and [0032]) which is arranged in the absorption body, wherein the suction part is equipped with hole members (21, 41, 42, 42a-42c) communicating with the absorption body ([0023]), and wherein the absorption body is made of elastically deformable and adaptable material in order to adapt the absorption body to a desired shape ([0039]) for the purpose to be placed for the removal of saliva and other fluids ([0020] and [0022]), and wherein the absorption body is made of elastically deformable and adaptable material in order to adapt the absorption body to a desired shape ([0039]).

    PNG
    media_image1.png
    427
    489
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    622
    610
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to modify the suction tube of Nordin, by configuring the suction line with the absorption body(ies), as taught by Walker for the purpose to provide a saliva extractor which is arranged in such a way that it effectively evacuates saliva and other fluids ([0020] and [0022]), and wherein the absorption body is made of elastically deformable and adaptable material in order to adapt the absorption body to a desired shape ([0039]).
Regarding Claim 2, Walker further teaches the absorption body, in a cross sectional view perpendicular to the longitudinal extent of the absorption body, comprises a non-circular contour (Figs. 4B and 4C, (48a, 48b), [0034]).
Regarding Claim 4, Walker teaches the absorption body is adjustable in length by being ductily de-formed ([0022], [0026] and [0039]; also [0030]-[0031]).
Regarding Claim 5, Walker teaches the absorption body made of a silky mesh or a soft flocking having a capillary effect ([0025]).
Regarding Clam 6, Walker teaches said hole members comprise holes of different sizes and/or different forms (Fig. 4A, (41, 42) and [0033]).
Regarding Claims 8 and 20, Walker teaches wherein the suction part is detachably connected with an exposed portion of the suction line together with an absorption body associated with the suction part (Fig. 4A, (46a, 47a) as disclosed in [0032]); and further comprising a set of detachable suction lines ([0032]) having absorption bodies of varying shape and/or size (Figs. 4A-4D, (48, 48a-48c) and [0034]-[0036]).
Regarding Claim 9, Walker teaches the absorption body and the suction part which is disposed inside the absorption body, are essentially U-shaped (Fig. 5C illustrates the U-shaped configuration as disclosed in [0039]; also Fig. 3, (38 can be situated along section B) and [0029]: U-shaped device conforming to lingual surfaces of the teeth), 
said suction line (26, 24 and 36, 34) exiting from the absorption body (28 and 38) at an end thereof (Figs. 2A and 3, [0020] and [0027]).
Regarding Claim 18, Walker teaches the suction line has a prefabricated form and size ([0024]-[0025]) for positioning said absorption body at the bottom of a cavity ([0026] and [0028]-[0030]), and said suction line extends along an elevated portion upward from said cavity bottom (Fig. 3 and [0026]-[0029]: suction line sections (34, 35, 36, 37) extend upward from the bottom of the oral cavity (section B) along the lingual surfaces (12)), and at least partially surrounding said portion for secure fixing ([0026] and [0028]-[0030]). The recitations “for positioning said absorption body at the bottom of a cavity, or close to said bottom” and “for secure fixing” do not impose any structural limitations on the claims distinguishable over the prior art (as cited above), which is capable of being used as claimed if one desires to do so.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim.
Response to Arguments
Applicant’s amendments presents new claim language which necessitates a new grounds of rejection.   Therefore, Applicant’s arguments with respect to Walker have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SPARKS whose telephone number is (571)272-2501.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN R SPARKS/           Examiner, Art Unit 3772              
/YOGESH P PATEL/           Primary Examiner, Art Unit 3772